Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  December 22, 2014

The Court of Appeals hereby passes the following order:

A15A0426. STEVIE EUSERY v. THE STATE.

      In 2001, Stevie Eursery pled guilty to two counts of armed robbery, and the
trial court sentenced him to 15 years on each count, to run consecutively. Eusery filed
a “Motion to Correct a Void Judgment,” arguing that the combined 30 year sentence
exceeded that permitted by law. According to Eusery, the sentences should run
concurrently. The trial court found that it lacked jurisdiction to rule on the motion,
and Eursery filed this direct appeal.
      A direct appeal may lie from an order denying a motion to vacate or correct a
void sentence, but only if the defendant raises a colorable claim that the sentence is,
in fact, void. See Harper v. State, 286 Ga. 216, 217 n.1 (686 SE2d 786) (2009); Burg
v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). A sentence is void only if
it imposes punishment that the law does not allow. See Crumbley v. State, 261 Ga.
610, 611 (a) (409 SE2d 517) (1991). “Motions to vacate a void sentence generally
are limited to claims that – even assuming the existence and validity of the conviction
for which the sentence was imposed – the law does not authorize that sentence, most
typically because it exceeds the most severe punishment for which the applicable
penal statute provides.” Von Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446)
(2013).
      Eusery’s sentences fall within the permissible range for armed robbery. See
OCGA § 16-8-41 (b) (“[a] person convicted of the offense of armed robbery shall be
punished by death or imprisonment for life or by imprisonment for not less than ten
nor more than 20 years.”). Furthermore, the trial court was authorized to impose
consecutive sentences based upon the two separate charges of armed robbery. See
Simpson v. State, 310 Ga. App. 63, 64 (715 SE2d 675) (2011). Under these
circumstances, Eusery has not raised a colorable void sentence claim, and this direct
appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            12/22/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.